Cite as 2016 Ark. 171


                   SUPREME COURT OF ARKANSAS.
                                       No.   CV-15-958


                                                Opinion Delivered April   14, 2016
KENNY HALFACRE
                               APPELLANT
                                                PRO SE APPEAL FROM DENIAL OF
V.                                              PETITION TO PROCEED IN FORMA
                                                PAUPERIS
WENDY KELLEY, DIRECTOR                          [LINCOLN COUNTY, NO. __________]
ARKANSAS DEPARTMENT OF
CORRECTION                    HONORABLE JODIE RAINES
                     APPELLEE DENNIS, JUDGE
                                                SHOW CAUSE ORDER ISSUED.

                                       PER CURIAM


        On September 25, 2015, appellant, Kenny Halfacre tendered an appeal record to the

 clerk of this court, which was rejected because it lacked a file-marked copy of the order

 denying Halfacre’s application for in-forma-pauperis status, from which Halfacre had

 appealed. Because the circuit court had denied Halfacre’s in-forma-pauperis petition, the

 Lincoln County circuit clerk would not assign a docket number or file mark the relevant

 pleadings until Halfacre paid the assessed fees.     Instead of paying, Halfacre appealed.

 However, the record could not be lodged because the orders had not been properly file

 marked. Halfacre then filed a motion for rule on the clerk.

        On February 18, 2016, this court entered a per curiam order granting Halfacre’s

 motion for rule on clerk, we remanded the record back to the circuit court with directions

 to submit, within ten days, all relevant pleadings properly file marked and certified by the

 circuit clerk. Halfacre v. Kelley, 2016 Ark. 71. This included a file marked, certified copy
                                    Cite as 2016 Ark. 171

of the circuit court’s order denying Halfacre’s indigency petition, the petition or affidavit of

indigency, and Halfacre’s petition for a writ of habeas corpus. Id.

       In our previous order, this court explained that remanding the record was necessary

because, pursuant to Arkansas Rule of Civil Procedure 58 (2015), an order or decree is only

effective if it is entered in accordance with Administrative Order No. 2 (b) (2) (2015).

Administrative Order No. 2 states in pertinent part that the clerk shall denote the date and

time an order is filed by stamping it with the word “filed.” See Mitchell v. Post-Prison Transfer

Board, 2015 Ark. 140, at 3; see also Penn v. Gallagher, 2015 Ark. 354; Penn v. Gallagher, 2015
Ark. 472. Thus, our directions were clear––the circuit clerk must submit documents

stamped with the word “filed.”

       On February 22, 2016, the circuit clerk, Cindy Glover, returned the record to this

court. The relevant documents were certified, but the documents were stamped “received,”

rather than “filed.” Consequently, this court’s clerk could not lodge this tendered record

because, again, the documents were not stamped in accordance with proper procedure

pursuant to Administrative Order No. 2(b)(2). On March 28, 2016, the circuit clerk

forwarded a second certified record to this court that contained the same documents

submitted in February, bearing the same stamp of “received.” No circuit court docket

number had been assigned to Halfacre’s pending action.

       In our order of February 18, 2016, we made clear that a circuit court is charged with

filing its orders so that an appeal can be taken if a party so desires. Penn v. Gallagher, 2015
Ark. 472, at 4 (per curiam). We also explained that a circuit court may not prevent an

appeal from an adverse decision by implementing procedures that prevent indigent

                                                2
                                   Cite as 2016 Ark. 171

petitioners for filing timely appeals. White v. State, 373 Ark. 415, 418, 284 S.W.3d 64, 66

(2008) (per curiam).

        Because the records submitted by the circuit clerk did not comply with this court’s

unambiguous direction to provide a record that was file marked in accordance with

Administrative Order 2 (b) (2), Cindy Glover, Circuit Clerk of Lincoln County is directed

to appear before this court at 9:00 a.m. on Thursday, May 5th and show cause why she

should not be held in contempt for failing to comply with this court’s order of February 18,

2016.

        Show cause order issued.




                                              3